Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 09/12/2022.
Claim 12 is cancelled by the applicant.
Claims 1-11 and 13-20 are pending, where claims 1, 16 and 19 are independent. 
The specification and claim objections have been withdrawn because the arguments and amended specification and claim overcome the objections.
The claim rejection under 112 has not been withdrawn because the applicant has not addressed the claim rejection under 112 issue.
 
Response to Arguments 
a) As to pages 8-26, applicant argues that a prima face case of obviousness is not present with respect to claims 1-11 and 13-20.
As to pages 8-26, applicant argues “Examiner has not factually supported a prima facie case of obviousness --- Examiner has failed to meet the burden of showing a prima facie case of obviousness --- Applicant respectfully requests that the Examiner withdraw the §103 rejections of claims 1-11 and 13-20”.  
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir.1992). In this case, differences between the prior art and the claims in issue have been set forth. The level of ordinary skill in the art is deemed to be a person who is presumed to be aware of all prior art, specifically relating to drill and rig controlling based on sensor, actuator and communication. The rejection is based on what was known prior to the time the Applicant created the invention and rest on a factual basis, and supported by the motivation as noted in the office action under broader reasoning of interpretation (BRI) considerations, the prior art teaches the claims as written.
Because, Jeffryes and Peyregne are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain drill and rig controlling. On the other hand, multiple paragraphs of the references provide the plurality of claim’s elements. Therefore, Applicant’s arguments are not persuasive.
However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP 2145:
b) As to pages 26-27, Applicant's arguments filed on 09/12/2022 have been fully considered but they are not persuasive. 
Applicant argues Jeffryes/Peyregne does not teach or suggest "the actuator is operable to change an operational parameter of a component of a drilling rig”; the component controller configured for communicating control signals to the actuator to control the actuator and thereby control operation of the drilling rig component”; “augmenting controller operable to augment the control signals and augmenting control of the actuator by the component controller" as recited in claim 1. 
Examiner respectfully disagrees because, 
1) Jeffryes ([abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore” [0028-59] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well” see Fig. 1-13, element processing device 192 at plurality of tiers using plurality of controllers, VFD, PLCs for controlling actuators 241-245 by control center 190 as augmenting controller obviously provides augmenting control of actuator operable to change operational parameter) teaches the limitations “the actuator is operable to change an operational parameter of a component of a drilling rig”; 
2) Jeffryes ([0028-59] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well - processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” [abstract] see Fig. 1-13, plurality of controller generate a plurality of control command includes communication and actuator command provides communicating control signals and actuators 241-245 controlled by control center 190 based on control commands provides communicating control signals to the actuator to control the actuator and operation) teaches the limitations “the component controller is configured for communicating control signals to the actuator to control the actuator and thereby control operation of the component”;  and 
3) Jeffryes ( [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore” [0028-59] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well”  [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, element processing device 192 at plurality of tiers using plurality of controllers, VFD, PLCs for controlling actuators based on control commands obviously provides augmenting control operable based on control signals) teaches the limitations “augmenting controller is operable to augment the control signals and augmenting controls of the actuator by the component controller". Thereby, in combination of the references obviously teach the argued limitations. Therefore, Applicant’s arguments are not persuasive. 
Furthermore, the Examiner recognizes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 12 is objected to because of the following informalities:  
	Claim 12 is missing/absent in the claims set. The claim 12 should be cancelled rather missing in the claim set. Appropriate correction is required. See MPEP 608.01(j).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 11, the limitations “the component controller” in line 1 is improper. Because, claim 11 is directly dependent on the claim 10 and does not contain the element “component controller”.  
However, claim 11 should be dependent on claim 1 refer the “component controller” of the independent claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-11 and 13-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jeffryes, et al. (WO 2019050824 A1 Publication date 03/14/2019) in view of Peyregne, et al. (USPGPub No. 2018/0283137 A1).
		As to claims 1 and 19, Jeffryes discloses An apparatus comprising: 
an augmenting controller for augmenting control of an actuator by a component controller, wherein: the actuator is operable to change an operational parameter of a component of a drilling rig (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore” [0028-59] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well” see Fig. 1-13, element processing device 192 at plurality of tiers using plurality of controllers, VFD, PLCs for controlling actuators 241-245 by control center 190 as augmenting controller obviously provides augmenting control of actuator operable to change operational parameter); 
the component controller is configured for communicating control signals to the actuator to control the actuator and thereby control operation of the component (Jeffryes [0028-57] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well - communicatively connected with a processing device 192 e.g., a controller, a computer, etc. - operable to receive, process, and output information to monitor operations of and provide control to one or more portions of the well - communicatively connected with the various surface and downhole equipment described - operable to receive signals from and transmit signals to such equipment to perform various operations - processing device 192 may store executable program code, instructions, and/or operational parameters or set-points - processing device 192 may be located within and/or outside of the facility 191 - communicating control commands to the processing device 192 by the wellsite operator 195, and for displaying or otherwise communicating - to the wellsite operator 195 - plurality of human-machine interface (HMI) devices, including one or more input devices 194 and one or more output devices 196 - via wired and/or wireless communication means” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, actuators 241-245 controlled by control center 190 based on control commands provides communicating control signals to the actuator to control the actuator and operation); and 
the augmenting controller is operable to augment the control signals (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore” [0028-59] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well” see Fig. 1-13, element processing device 192 at plurality of tiers using plurality of controllers, VFD, PLCs for controlling actuators based on control commands obviously provides augmenting control operable based on control signals).

Jeffryes and Peyregne are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain drill and rig controlling.  
The analogous arts are providing similar utility functions, it would have been obvious to a person of ordinary skill in the art to supplement/complement to each other to modify the functionalities of augmenting controller incorporating plurality of tiers, plurality of controllers, plurality of actuators, plurality of VFD, PLCs, user interface devices, PC coupled, remote operation, control devices and pertaining rig data and transmit control commands.  

As to claim 2, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 1 wherein: the control signals are first control signals; and the augmenting controller is operable to generate and communicate second control signals to the actuator (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, plurality of control controller generate a plurality of control command includes communication and actuator command provides communicating control signals and actuator operable signal).

As to claim 3, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 2 wherein the second control signals cause the actuator to perform an operation not able to be caused by the component controller (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands”” see Fig. 1-13, local controller as second control generator to operate actuator).

As to claim 4, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 1 wherein the component controller does not communicate with the actuator other than through the augmenting controller (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, actuator obviously coupled to the actuator controller for actuation).

As to claim 5, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 1 wherein the component controller communicates directly with the actuator (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, wired communication as direct communication to actuator).

As to claim 6, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 1 wherein the actuator is a variable frequency drive (VFD) (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, actuator provides FVD).

As to claim 7, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 6 wherein the component is a top drive driven by operation of the VFD (Jeffryes [0028-59] “monitor and control various wellsite equipment or portions of the well - communicatively connected with a processing device 192 e.g., a controller, a computer, etc. - operable to receive, process, and output information to monitor operations of and provide control to one or more portions of the well - processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc.” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, controlling various wellsite equipment or portions of the well obviously includes top drive, drawworks,  mud pump driver).

As to claim 8, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 6 wherein the component is a drawworks driven by operation of the VFD (Jeffryes [0028-59] “monitor and control various wellsite equipment or portions of the well - communicatively connected with a processing device 192 e.g., a controller, a computer, etc. - operable to receive, process, and output information to monitor operations of and provide control to one or more portions of the well - processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc.” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, controlling various wellsite equipment or portions of the well obviously includes top drive, drawworks,  mud pump driver).

As to claim 9, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 6 wherein the component is a mud pump system driven by operation of the VFD (Jeffryes [0028-59] “monitor and control various wellsite equipment or portions of the well - communicatively connected with a processing device 192 e.g., a controller, a computer, etc. - operable to receive, process, and output information to monitor operations of and provide control to one or more portions of the well - processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc.” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, controlling various wellsite equipment or portions of the well obviously includes top drive, drawworks,  mud pump driver).

As to claim 10, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 1 wherein the augmenting controller is a personal computer (PC) based controller (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13).

As to claim 11, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 10 wherein the component controller is a programmable logic controller (PLC) (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13).

Claim 12: (Canceled).

As to claim 13, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 1 wherein the augmenting controller processes algorithms that are related to drilling domain applications and integrates the drilling domain applications with the component controller (Jeffryes [0115-125] “one or more domain controllers 394 communicatively connected with the data bus 390 -operable to receive signals or information via the communication data bus 390, which may include control commands from the rig system HMI 392, status information from the job planner and/or operation monitoring device 393, and sensor data from the downhole acquisition 391 - operable to issue control commands to controllable equipment of the well construction subsystems 211-215, such as a top drive via the top drive PLC 362 of the control subsystem 382, and a choke manifold via a corresponding PLC 386 of the control subsystem 384 - contain an arbitration mechanism - comprise level 2 coordinated controllers” [abstract] [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, processing device 192 integrating PLC, IPC, soft PLC, PC, VFD using related algorithm obviously provides domain applications).

As to claim 14, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 13 wherein the component controller cannot be programmed to process the algorithms (Jeffryes [0115-125] “one or more domain controllers 394 communicatively connected with the data bus 390 -operable to receive signals or information via the communication data bus 390, which may include control commands from the rig system HMI 392, status information from the job planner and/or operation monitoring device 393, and sensor data from the downhole acquisition 391 - operable to issue control commands to controllable equipment of the well construction subsystems 211-215, such as a top drive via the top drive PLC 362 of the control subsystem 382, and a choke manifold via a corresponding PLC 386 of the control subsystem 384 - contain an arbitration mechanism - comprise level 2 coordinated controllers” [abstract] [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, controller executes the instruction algorithm).

As to claim 15, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 13 wherein the component controller does not have sufficient memory and/or processing power to process the algorithms (Jeffryes [0115-125] “one or more domain controllers 394 communicatively connected with the data bus 390 -operable to receive signals or information via the communication data bus 390, which may include control commands from the rig system HMI 392, status information from the job planner and/or operation monitoring device 393, and sensor data from the downhole acquisition 391 - operable to issue control commands to controllable equipment of the well construction subsystems 211-215, such as a top drive via the top drive PLC 362 of the control subsystem 382, and a choke manifold via a corresponding PLC 386 of the control subsystem 384 - contain an arbitration mechanism - comprise level 2 coordinated controllers” [abstract] [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, controller executes the instruction algorithm provides the processing power).

As to claim 16, Jeffryes discloses A system comprising: 
an actuator operable to change an operational parameter of a drilling rig component (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore” [0028-59] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well” see Fig. 1-13, element processing device 192 for controlling actuators 241-245 by control center 190 as augmenting controller obviously provides augmenting control of actuator operable to change operational parameter); 
a first controller configured for communicating control signals to the actuator to control the actuator and thereby control operation of the component; and a second controller connected between the first controller and the actuator and operable to alter the control signals (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands”” see Fig. 1-13, plurality of control controller generate a plurality of control command includes communication and actuator command provides communicating control signals and actuator operable control signal).

As to claim 17, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 16 wherein: 
the actuator is a variable frequency drive (VFD); the component is a top drive driven by operation of the VFD, a drawworks driven by operation of the VFD, or a mud pump system driven by operation of the VFD; the first controller is a programmable logic controller (PLC); the second controller is not a PLC; the second controller processes algorithms that are related to drilling domain applications and integrates the drilling domain applications with the first controller; and the first controller: cannot be programmed to process the algorithms; and/or does not have sufficient memory and/or processing power to process the algorithms (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13).

As to claim 18, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 17 wherein: the drilling domain applications include: 
a first algorithm to mitigate stick-slip occurrence during drilling; and a second algorithm to automatically control drilling; the control signals are first control signals; the actuator is a first VFD; the component is a top drive driven by operation of the first VFD; the system further comprises: a second VFD operable to change an operational parameter of a drawworks; and a third controller configured for communicating second control signals to the second VFD to control the second VFD and thereby control operation of the drawworks; and the second controller is also connected between the third controller and the second VFD and is operable to alter the second control signals (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, controlling various wellsite equipment or portions of the well obviously includes top drive, drawworks,  mud pump driver).

As to claim 20, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 19 wherein operation of the augmenting controller comprises: 
receiving the control signals from the component controller and passing the control signals to the actuator without augmenting the control signals; receiving the control signals from the component controller, augmenting the control signals, and communicating the augmented control signals to the actuator (Jeffryes [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, processing device 192 communicatively coupled with the various controllers or processing devices operable and generate control commands to operate controllable equipment obviously provides the receiving and passing the signals to actuators); 
generating additional control signals independent of the control signals received from the component controller; and communicating the generated additional control signals to the actuator (Jeffryes [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment” [0115-125] “PLCs 386 comprise level 1 direct controllers 304 - comprise one or more other control subsystems - control gateways 388 provided to encapsulate each of the control subsystems - to expose various sensor data and control commands - real time communication data bus 390 - one or more domain controllers 394 communicatively connected with the data bus 390 -operable to receive signals or information via the communication data bus 390, which may include control commands from the rig system HMI 392, status information from the job planner and/or operation monitoring device 393, and sensor data from the downhole acquisition 391 - operable to issue control commands to controllable equipment of the well construction subsystems 211-215, such as a top drive via the top drive PLC 362 of the control subsystem 382, and a choke manifold via a corresponding PLC 386 of the control subsystem 384 - contain an arbitration mechanism - comprise level 2 coordinated controllers” [abstract] see Fig. 1-13, processing device 192 communicatively coupled with the various controllers or processing devices operable and generate plurality of control commands obviously includes  additional control signals).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Zheng, et al. USPGPub No. 2016/0290120 A1 discloses a method for controlling drilling of a wellbore.
Kwok, et al. USPGPub No. 2010/0147510 A1 discloses a method to operate a remotely control well-site logging system.
Orbell, et al. USP No. 10,883,357 B1 a fluid drilling equipment to a pressure control system for use in fluid drilling equipment. 
Dykstra, et al. USP No. 10,563,497 B2 discloses a method for resource allocation among a plurality of systems and relates to equipment failure timeline assessment and a smart resource allocation within a drilling system.
Hulick, et al. USP No. 7,461,705 B2 discloses a system for controlling the orientation of a drill bit during directional drilling applying specific amounts of energy to prevent binding and maintaining face orientation during drilling.
Kwok, et al. USPGPub No. 2010/0147510 A1 discloses a method for operating to remotely controlling a well-site.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119